Order entered June 8, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00228-CR

                               VICENTE RAMIREZ, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-18106-U

                                           ORDER
       Before the Court is appellant’s June 6, 2018 motion to extend the time to file appellant’s

brief. We GRANT IN PART the motion and ORDER appellant’s brief filed THIRTY DAYS

from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE